Motion GRANTED in Part and Order filed February 27, 2017.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00138-CV
                                   ____________

                          IN RE AMY HENRY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              306th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 17-FD-0305

                                     ORDER

      On February 24, 2017, relator Amy Henry filed a petition for writ of
mandamus asking this court to order the 306th Judicial District Court, in Galveston
County, Texas, to vacate the Order Granting Extraordinary Relief that the Honorable
C.G. Dibrell signed on February 21, 2017, as visiting judge in trial court number 17-
FD-0305.

                                          1
      Relator also filed a motions for temporary relief asking this court to stay the
Order Granting Extraordinary Relief and stay the proceedings below, pending a
decision on the petition for writ of mandamus. See Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and the motions that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion in part and issue the following order:

      We ORDER the following part of the Order Granting Extraordinary Relief
STAYED until a final decision by this court on relator’s petition for writ of
mandamus, or until further order of this court:




      We do not stay the hearing on temporary orders that the trial court has set for
March 2, 2017.

      In addition, the court requests Mark Henry, the real party-in-interest, to file a
response to the petition for writ of mandamus on or before March 9, 2017. See Tex.
R. App. P. 52.4.

      Additionally, we ORDER relator to comply with Texas Rule of Appellate
Procedure 9.9 by redacting the names of the children from the appendix to the
mandamus petition. See Tex. R. App. P. 9.9. If relator fails to file an appendix in
compliance with this rule by March 9, 2017, this court shall strike the appendix.




                                          2
                                            PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Wise.




                                        3